66 F.3d 326
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SANDS MINING CORPORATION, Respondent.
No. 95-5962.
United States Court of Appeals, Sixth Circuit.
Sept. 15, 1995.

Before:  CONTIE, NELSON, and RYAN, Circuit Judges.

JUDGMENT

1
The National Labor Relations Board (the "Board") applies for summary enforcement of its May 12, 1995, decision and order in Cases No. 8-CA-23697, 8-CA-24459, and 8-CA-25627 in which it found the respondent violated federal labor law and directed the respondent to take certain remedial steps stated therein.  The respondent did not file an answer to the complaint and has not made an appearance either before the Board or this court.  Under these circumstances, we conclude the Board is entitled to the relief sought.  See 29 U.S.C. Sec. 160(e) ("No objection that has not been urged before the Board, its member, agent, or agency, shall be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances.")


2
It therefore is ORDERED that the Board's decision and order in Cases No. 8-CA-23697, 8-CA-24459, and 8-CA-25627 is hereby enforced.  The respondent, Sands Mining Corporation, Zanesville, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Refusing to provide the United Mine Workers of America (the "Union") with the information that it has requested since February 16, 1993, which is necessary for, and relevant to, the Union's performance of its duties as the exclusive collective bargaining representative of unit employees.


4
(b) Refusing to bargain collectively in good faith with the Union over a contract covering the respondent's unit employees, or, if the respondent has terminated operations, refusing to bargain over the effects on unit employees of the respondent's decision to cease operations.


5
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (the "Act").


6
2. Take the following affirmative action necessary to effectuate the policies of the Act:


7
(a) Provide the Union with the information that it has requested since February 16, 1993.


8
(b) Recognize and, on request, bargain in good faith, and for three (3) months thereafter as if the initial certification year had not expired, with the Union as the exclusive representative of the employees in the appropriate bargaining unit set forth below concerning terms and conditions of employment and, if an understanding is reached, embody the understanding in a signed agreement, or, if the respondent has ceased operations, pay unit employees their normal wages for the period set forth in the remedy portion of the Board's decision and order, and bargain in good faith over the effects on unit employees of the respondent's decision to cease operations.  The unit is:


9
All production and maintenance employees of Sands Mining Corporation at its Zanesville, Ohio, facility, including coal wash employees, but excluding all office clerical employees, over-the-road truck drivers, guards and supervisors as defined in the Act.


10
(c) Post at its facility in Zanesville, Ohio, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 8 of the National Labor Relations Board (Cleveland, Ohio), after being signed by the respondent's authorized representative, shall be posted by the respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the respondent to ensure that the notices are not altered, defaced, or covered by any other material.


11
(d) Notify the said Regional Director, in writing, within 20 days from the date of this judgment, what steps the respondent has taken to comply with this judgment.

ENTERED BY ORDER OF THE COURT
APPENDIX

12
NOTICE TO EMPLOYEES POSTED PURSUANT TO A JUDGMENT OF THE


13
UNITED STATES COURT OF APPEALS ENFORCING AN ORDER

OF THE NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

14
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


15
WE WILL NOT refuse to provide the Union with the information that it requested on or about February 16, 1993, which is necessary for, and relevant to, the Union's performance of its duties as the exclusive collective-bargaining representative of unit employees.


16
WE WILL NOT refuse to bargain collectively in good faith with the Union over a contract covering unit employees, or if we terminate operations, WE WILL NOT refuse to bargain in good faith over the effects on unit employees of our decision to cease operations.


17
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


18
WE WILL provide the Union with the information that it has requested on or about February 16, 1993.


19
WE WILL recognize and, on request, bargain in good faith, and for 3 months thereafter as if the initial certification year had not expired, with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bargaining unit set forth below, or, if we have ceased operations WE WILL pay unit employees their normal wages for the period specified by the National Labor Relations Board, and WE WILL bargain over the effects of our decision to cease operations on employees in the following appropriate bargaining unit:


20
All production and maintenance employees of Sands Mining Corporation at its Zanesville, Ohio facility, including coal wash employees, but excluding all office clerical employees, over-the-road truck drivers, guards and supervisors as defined in the Act.


21
------------SANDS MINING CORPORATION


22
------------  (Employer)

Dated __________ By _______________

23
(Representative) (Title)


24
This is an official notice and must not be defaced by anyone.


25
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 1240 E 9th Street--Room 1695, Cleveland, Ohio 44199-2086, Telephone (216) 522-3715.